EXHIBIT 10.3




    


FEDERAL HOME LOAN BANK OF CHICAGO
AMENDMENT TO
ADVANCES, COLLATERAL PLEDGE, AND SECURITY AGREEMENT
[Custom Form - RWT Financial, LLC]


This Amendment is entered into by and between RWT Financial, LLC (“Member”) and
the Federal Home Loan Bank of Chicago (“Bank”);


WHEREAS, the Member and the Bank have previously entered into an Advances,
Collateral Pledge, and Security Agreement (“Agreement”), dated July 16, 2014;
and,


WHEREAS, the Member and the Bank wish to amend the Agreement as provided herein;


NOW THEREFORE, the Member and the Bank agree as follows:


1.
Definitions.



1.1    Capitalized terms defined in the Agreement and not otherwise defined
herein shall have the same meanings given to such terms in the Agreement.


2.
Amendment to Agreement.



2.1    Section 5.01A(a)(ii) is hereby deleted in its entirety and replaced with
the following:


(ii)    Member shall maintain Minimum Liquidity at all times of at least
three-percent (3%) of total outstanding Advances and letters of credit. For
purposes of this subsection, “Minimum Liquidity” means any of the following: (i)
cash deposited in an unrestricted deposit account at the Bank; (ii) delivery of
additional Qualifying Collateral as calculated after margins have been applied
to the additional Qualifying Collateral (“Excess Collateral Maintenance
Requirement”); or (iii) undrawn borrowing capacity. For example only: Member
pledges $100,000,000 in Qualifying Collateral to Bank. Bank specifies 86% as the
margin applicable to such Qualifying Collateral, and therefore the undrawn
borrowing capacity of such Qualifying Collateral is $86,000,000. Member could
maintain Minimum Liquidity in this example by either: (1) borrowing $86,000,000
in Advances and maintaining cash on deposit at the Bank of $2,580,000 (which is
3% of $86,000,000); (2) delivering an additional $2,580,000 in Qualifying
Collateral as calculated after margins have been applied to the additional
Qualifying Collateral to satisfy the Excess Collateral Maintenance Requirement
(which is 3% of $86,000,000); or (3) incurring $83,495,145 in Advances and/or
letters of credit and maintaining $2,504,855 in undrawn borrowing capacity.




3.
General.



3.1    Except as herein amended, the Agreement shall remain in full force and
effect and is hereby ratified, approved, and confirmed in all respects. All
references in the Agreement to “Agreement” or “Advances, Collateral Pledge, and
Security Agreement” shall refer to the Agreement as herein amended and modified.


3.2    This Amendment shall be binding upon the Member and the bank and their
respective successors and assigns and shall inure to the benefit of the Member,
the Bank, and their respective successor and assigns, as the case may be.


3.3    In the event of any inconsistency between the Agreement and this
Amendment, this Amendment shall govern to the extent of such inconsistency.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Member and the Bank each acting through its authorized
representatives have caused this Amendment to be executed as of this 31st day of
October, 2017.




RWT Financial, LLC


By: /s/ Bo Stern                    


Name: Bo Stern                    


Title: Vice President                            Member Number: 03024






FEDERAL HOME LOAN BANK OF CHICAGO


By: /s/ Roger D. Lundstrom            


Name: Roger D. Lundstrom            


Title: EVP-CFO                    




By: /s/ A. Harrison                


Name: A. Harrison                


Title: SVP                    











